         Case
          Case1:18-cv-01311-JSR
               1:18-cv-01311-JSR Document
                                  Document32-1 Filed11/06/19
                                           42 Filed            Page12ofof34
                                                     10/23/19 Page




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA and the
STATES of COLORADO, CONNECTICUT,
                                                                      r=====================::::;i
THE DISTRICT OF COLUMBIA, FLORIDA,                                    ll I JSDC SDNY
ILLINOIS, INDIANA, MARYLAND,                                          1!ooCUMENT
MASSACHUSETTS, NEW JERSEY, NEW                                          ELECTRONICALLY F
YORK, OHIO, OKLAHOMA, TEXAS, AND                                        DOC #: _ _ ___,_-1-1itrt--t--H-
VIRGINIA ex rel. BNHT LLC,                                            ' DATE FILED: _ _ _ __

                      Plaintiffs,

               V.


LIFE SPINE INC., MICHAEL BUTLER, and
JOSEPH LOY,
                                                                 18 Civ. 1311 (JSR)
                     Defendants.



UNITED STATES OF AMERICA,

                      Plaintiff-Intervenor

               V.


LIFE SPINE, INC., MICHAEL BUTLER, and
RICHARD GREIBER,

                      Defendants.



                                    CONSENT JUDGMENT

        Upon the consent of Plaintiff the United States of America and defendant Life Spine,

Inc., it is hereby
    Case
     Case1:18-cv-01311-JSR
          1:18-cv-01311-JSR Document
                             Document32-1 Filed 11/06/19
                                      42 Filed  10/23/19 Page
                                                         Page 23of
                                                                of34




       ORDERED, ADJUDGED and DECREED: that plaintiff the United States of America is

awarded judgment in the amount of $5,500,000 against Life Spine, Inc.


Agreed to by:


Dated: October 2   's, 2019

                                           GEOFFREY S. BERMAN
                                           United States Attorney for the
                                           Southern District of New York



                                    By:
                                           J ~
                                           Jeffrey K. Powell, Esq.
                                           Lara K. Esbkenazi, Esq.
                                           Assistant United States Attorneys
                                           86 Chambers Street, Third Floor
                                           New York, New York 10007
                                           Telephone: (212) 637-2663/2706/2758
                                           Email: Jennifer.Jude@),USdoj.gov
                                                  Jeffrey.Powell(2fa1sdoj.gov
                                                  Lara.Esbkenazi@usdoj.gov


Dated: October Z.3     , 2019

                                                   DEFENDANT LIFE SPINE, INC.


                                           By:
                                                   Heather Glaser
                                                   General Counsel
Case
 Case1:18-cv-01311-JSR
      1:18-cv-01311-JSR Document
                         Document32-1 Filed 11/06/19
                                  42 Filed  10/23/19 Page
                                                     Page 34 of
                                                             of 34



                                    KELLEY DRYE WARREN LLP

                              By:      ~z::...._
                                    ~~~
                                    101 Park Avenue
                                    New York, NY 10178
                                    Phone:212-808-7695
                                    Email: jnawaday@kelleydrye.com
                                    Attorneys for Life Spine, Inc.



SO ORDERED:




UNITED STATES DISTRICT JUDGE



Dated:    dJ9
          (  l2019
         ~·NewYork
